Exhibit 10.3

 
GVI SECURITY SOLUTIONS, INC.
 
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
 
dated as of May 27, 2004
and amended and restated as of October 4, 2006


--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
Page
1.
Agreement to Sell and Purchase
2
     
2.
Fees and Warrant
2
     
3.
Closing, Delivery and Payment
2
 
3.1 Closing
2
 
3.2 Delivery
3
     
4.
Representations and Warranties of the Company
3
 
4.1 Organization, Good Standing and Qualification
3
 
4.2 Subsidiaries
3
 
4.3 Capitalization; Voting Rights
4
 
4.4 Authorization; Binding Obligations
4
 
4.5 Liabilities
5
 
4.6 Agreements; Action
5
 
4.7 Obligations to Related Parties
6
 
4.8 Changes
6
 
4.9 Title to Properties and Assets; Liens, Etc.
7
 
4.10 Intellectual Property
8
 
4.11 Compliance with Other Instruments
8
 
4.12 Litigation
9
 
4.13 Tax Returns and Payments
9
 
4.14 Employees
9
 
4.15 Registration Rights and Voting Rights
10
 
4.16 Compliance with Laws; Permits
10
 
4.17 Environmental and Safety Laws
11
 
4.18 Valid Offering
11
 
4.19 Full Disclosure
11
 
4.20 Insurance
11
 
4.21 SEC Reports
11
 
4.22 No Integrated Offering
12
 
4.23 Stop Transfer
12
 
4.24 Dilution
12
 
4.25 Patriot Act
12
     
5.
Representations and Warranties of the Purchaser
13
 
5.1 No Shorting
13
 
5.2 Requisite Power and Authority
14
 
5.3 Investment Representations
14
 
5.4 Purchaser Bears Economic Risk
14
 
5.5 Acquisition for Own Account
14
 
5.6 Purchaser Can Protect Its Interest
14
 
5.7 Accredited Investor
15
 
5.8 Legends
15

 
i

--------------------------------------------------------------------------------


 

     
6.
Covenants of the Company
15
 
6.1 Stop-Orders
15
 
6.2 Listing
15
 
6.3 Market Regulations
16
 
6.4 Reporting Requirements
16
 
6.5 Use of Funds
16
 
6.6 Access to Facilities
16
 
6.7 Taxes
16
 
6.8 Insurance
17
 
6.9 Intellectual Property
18
 
6.10 Properties
18
 
6.11 Confidentiality
18
 
6.12 Required Approvals
18
 
6.13 Reissuance of Securities
19
 
6.14 Opinion
19
 
6.15 Margin Stock
20
     
7.
Covenants of the Purchaser
20
 
7.1 Confidentiality
20
 
7.2 No Short Sales
20
 
7.3 Non-Public Information
20
     
8.
Covenants of the Company and Purchaser Regarding Indemnification
20
 
8.1 Company Indemnification
20
 
8.2 Purchaser's Indemnification
20
 
8.3 Procedures
 
     
9.
[Intentionally Omitted]
21
     
10.
Registration Rights.
21
 
10.1 Registration Rights Granted
21
 
10.2 Offering Restrictions
21
     
11.
Miscellaneous
21
 
11.1 Governing Law
21
 
11.2 Survival
22
 
11.3 Successors
22
 
11.4 Entire Agreement
22
 
11.5 Severability
22
 
11.6 Amendment and Waiver
22
 
11.7 Delays or Omissions
22
 
11.8 Notices
23
 
11.9 Attorneys' Fees
23
 
11.10 Titles and Subtitles
24
 
11.11 Facsimile Signatures; Counterparts
24
 
11.12 Broker's Fees
24
 
11.13 Construction
24



ii

--------------------------------------------------------------------------------




LIST OF EXHIBITS
Form of Term Note
 
Exhibit A
Form of Warrant
 
Exhibit B
Form of Opinion
 
Exhibit C
Form of Escrow Agreement
 
Exhibit D

 
iii

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of May 27, 2004, and amended and restated as of September __, 2006 (the
“Restatement Date”), by and between GVI SECURITY SOLUTIONS, INC., a Delaware
corporation (the "Company"), and Laurus Master Fund, Ltd., a Cayman Islands
company (the "Purchaser"). This Securities Purchase Agreement amends and
restates in its entirety that certain Securities Purchase Agreement made by the
Company in favor of Purchaser on May 27, 2004 (the “Original Purchase
Agreement”).
 
RECITALS
 
WHEREAS, the Company sold to the Purchaser a Convertible Term Note in the
aggregate principal amount of Five Million Dollars ($5,000,000) (as amended,
modified or supplemented from time to time, the "Note");
 
WHEREAS, the Company issued a warrant to the Purchaser to purchase up to 940,000
shares of the Company's Common Stock (subject to adjustment as set forth
therein) in connection with Purchaser's purchase of the Note;
 
WHEREAS, Purchaser purchased the Note and the Warrant (as defined in Section 2)
on the terms and conditions set forth herein;
 
WHEREAS, the Company issued and sold the Note and Warrant to Purchaser on the
terms and conditions set forth herein; and
 
WHEREAS, the Company and Purchaser have agreed to amend and restate the Original
Purchase Agreement in the form hereof solely in order to incorporate and give
effect, from and after the Restatement Date, to certain mutually agreed-to
terms; and
 
WHEREAS, the term “date hereof” and words of similar import used herein, shall
unless otherwise specified, mean May 27, 2004.
 
D-1

--------------------------------------------------------------------------------




AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Agreement to Sell and Purchase . Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company agrees to sell to the Purchaser, and the Purchaser hereby agrees to
purchase from the Company, a Note in the aggregate principal amount of Five
Million Dollars ($5,000,000) convertible into shares of the Company's Common
Stock in accordance with the terms of the Note and this Agreement. The sale to
the Purchaser of the Note and Warrant on the Closing Date shall be known as the
"Offering." A form of the Note is annexed hereto as Exhibit A. The Note will
mature on the Maturity Date (as defined in the Note). Collectively, the Note and
Warrant and Common Stock issuable in payment of the Note, upon conversion of the
Note and upon exercise of the Warrant are referred to as the "Securities."
 
2. Fees and Warrant . On the Closing Date:
 
(a) The Company will issue and deliver to the Purchaser a Warrant to purchase up
to 940,000 shares of Common Stock in connection with the Offering (the
"Warrant") pursuant to Section 1 hereof. The Warrant must be delivered on the
Closing Date. A form of Warrant is annexed hereto as Exhibit B. All the
representations, covenants, warranties, undertakings, and indemnification, and
other rights made or granted to or for the benefit of the Purchaser by the
Company are hereby also made and granted in respect of the Warrant and shares of
the Company's Common Stock issuable upon exercise of the Warrant (the "Warrant
Shares").
 
(b) Subject to the terms of Section 2(d) below, the Company shall pay to Laurus
Capital Management, LLC, the manager of the Purchaser, a closing payment in an
amount equal to three and nine-tenths of one percent (3.90%) of the aggregate
principal amount of the Note. The foregoing fee is referred to herein as the
"Closing Payment."
 
(c) The Company shall reimburse the Purchaser for its reasonable legal fees for
services rendered to the Purchaser in preparation of this Agreement and the
Related Agreements (as hereinafter defined), and expenses incurred in connection
with the Purchaser's due diligence review of the Company and its Subsidiaries
(as defined in Section 4.2) and all related matters. Amounts required to be paid
under this Section 2(c) (the “Transaction Expenses”) will be paid on the Closing
Date and shall not exceed $52,500 for fees and for expenses incurred while
performing due diligence inquiries on the Company and its Subsidiaries.
 
(d) The Closing Payment and the Transaction Expenses (net of deposits previously
paid by the Company) shall be paid at closing out of funds held pursuant to a
Funds Escrow Agreement of even date herewith among the Company, Purchaser, and
an Escrow Agent (the "Funds Escrow Agreement") and a disbursement letter (the
"Disbursement Letter").
 
3. Closing, Delivery and Payment.
 
3.1 Closing . Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the "Closing"), shall take place on May 27,
2004 (such date is hereinafter referred to as the "Closing Date").
 
2

--------------------------------------------------------------------------------


 
3.2 Delivery . Pursuant to the Funds Escrow Agreement in the form attached
hereto as Exhibit D, at the Closing on the Closing Date, the Company will
deliver to the Purchaser, among other things, a Note in the form attached as
Exhibit A in the principal amount of $5,000,000 and a Warrant in the form
attached as Exhibit B in the Purchaser's name representing the right to purchase
940,000 Warrant Shares and the Purchaser will deliver to the Company, among
other things, the amounts set forth in the Disbursement Letter by certified
funds or wire transfer.
 
4. Representations and Warranties of the Company . The Company hereby represents
and warrants to the Purchaser on the Closing Date as follows (which
representations and warranties are supplemented by the Company's filings under
the Securities Exchange Act of 1934 (collectively, the "Exchange Act Filings")):
 
4.1 Organization, Good Standing and Qualification . Each of the Company and each
of its Subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each of the Company and each of
its Subsidiaries, as applicable, has the corporate power and authority to own
and operate its properties and assets, to execute and deliver (i) this
Agreement, (ii) the Note and the Warrant to be issued in connection with this
Agreement, (iii) the Master Security Agreement dated as of the date hereof
between the Company, certain Subsidiaries of the Company and the Purchaser (as
amended, modified or supplemented from time to time, the “Master Security
Agreement”), (iv) the Registration Rights Agreement relating to the Securities
dated as of the date hereof between the Company and the Purchaser, (v) the
Subsidiary Guaranty dated as of the date hereof made by certain Subsidiaries of
the Company (as amended, modified or supplemented from time to time, the
“Subsidiary Guaranty”), (vi) the Stock Pledge Agreement dated as of the date
hereof among the Company and the Purchaser (as amended, modified or supplemented
from time to time, the “Stock Pledge Agreement”), (vii) the Escrow Agreement
dated as of the date hereof among the Company, the Purchaser and the escrow
agent referred to therein and (viii) all other agreements related to this
Agreement and the Note and referred to herein (the preceding clauses (ii)
through (viii), collectively, the "Related Agreements"), to issue and sell the
Note, to issue and sell the Warrant and the Warrant Shares, and to carry out the
provisions of this Agreement and the Related Agreements and to carry on its
business as presently conducted. Each of the Company and each of its
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a foreign corporation, partnership or limited liability company, as
the case may be, in all jurisdictions in which the nature of its activities and
of its properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company and it
Subsidiaries, taken individually and as a whole (a “Material Adverse Effect”).
 
4.2 Subsidiaries . Each direct and indirect Subsidiary of the Company, the
direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.
 
3

--------------------------------------------------------------------------------


 
4.3 Capitalization; Voting Rights .
 
(a) The authorized capital stock of the Company, as of the date hereof consists
of 78,000,000 shares, of which 75,000,000 are shares of Common Stock, par value
$0.001 per share, 29,603,750 shares of which are issued and outstanding, and 200
are shares of Series B Convertible Preferred Stock, par value $0.001 per share,
all of which are issued and outstanding. The authorized capital stock of each
Subsidiary of the Company is set forth on Schedule 4.3.
 
(b) Except as disclosed on Schedule 4.3, other than: (i) the shares reserved for
issuance under the Company's stock option plans; and (ii) shares which may be
granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Note or the Warrant, or the issuance of any of
the Warrant Shares, nor the consummation of any transaction contemplated hereby
will result in a change in the price or number of any securities of the Company
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.
 
(c) All issued and outstanding shares of the Company's Common Stock: (i) have
been duly authorized and validly issued and are fully paid and nonassessable;
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.
 
(d) The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Company's Certificate of Incorporation (the
"Charter"). The Warrant Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement and the
Company's Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.
 
4.4 Authorization; Binding Obligations . All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of its Subsidiaries (including the respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note and Warrant has been taken or will be
taken prior to the Closing. This Agreement and the Related Agreements, when
executed and delivered and to the extent it is a party thereto, will be valid
and binding obligations of each of the Company and each of its Subsidiaries,
enforceable against each such person in accordance with their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors' rights;
and
 
4

--------------------------------------------------------------------------------


 
(b) general principles of equity that restrict the availability of equitable or
legal remedies.
 
The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrant and the subsequent exercise of the Warrant for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.
 
4.5 Liabilities . Neither the Company nor any of its Subsidiaries has any
contingent liabilities, except current liabilities incurred in the ordinary
course of business and liabilities disclosed in any Exchange Act Filings.
 
4.6 Agreements; Action . Except as set forth on Schedule 4.6 or as disclosed in
any Exchange Act Filings:
 
(a) there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $50,000 (other than obligations of, or payments to, the Company arising from
purchase or sale agreements entered into in the ordinary course of business); or
(ii) the transfer or license of any patent, copyright, trade secret or other
proprietary right to or from the Company (other than licenses arising from the
purchase of "off the shelf" or other standard products); or (iii) provisions
restricting the development, manufacture or distribution of the Company's
products or services; or (iv) indemnification by the Company with respect to
infringements of proprietary rights.
 
(b) Since December 31, 2003, neither the Company nor any of its Subsidiaries
has: (i) declared or paid any dividends, or authorized or made any distribution
upon or with respect to any class or series of its capital stock; (ii) incurred
any indebtedness for money borrowed or any other liabilities (other than
ordinary course obligations) individually in excess of $50,000 or, in the case
of indebtedness and/or liabilities individually less than $50,000, in excess of
$100,000 in the aggregate; (iii) made any loans or advances to any person not in
excess, individually or in the aggregate, of $100,000, other than ordinary
course advances for travel expenses; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.
 
(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.
 
5

--------------------------------------------------------------------------------


 
4.7 Obligations to Related Parties . Except as set forth on Schedule 4.6 or
Schedule 4.7, there are no obligations of the Company or any of its Subsidiaries
to officers, directors, stockholders or employees of the Company or any of its
Subsidiaries other than:
 
(a) for payment of salary for services rendered and for bonus payments;
 
(b) reimbursement for reasonable expenses incurred on behalf of the Company and
its Subsidiaries;
 
(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company); and
 
(d) obligations listed in the Company's financial statements or disclosed in any
of its Exchange Act Filings.
 
Except as described above or set forth on Schedule 4.6 or Schedule 4.7, none of
the officers, directors or, to the best of the Company's knowledge, key
employees or stockholders of the Company or any members of their immediate
families, are indebted to the Company, individually or in the aggregate, in
excess of $50,000 or have any direct or indirect ownership interest in any firm
or corporation with which the Company is affiliated or with which the Company
has a business relationship, or any firm or corporation which competes with the
Company, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company) which may compete with
the Company. Except as described above, no officer, director or stockholder, or
any member of their immediate families, is, directly or indirectly, interested
in any material contract with the Company and no agreements, understandings or
proposed transactions are contemplated between the Company and any such person.
Except as set forth on Schedule 4.7, the Company is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.
 
4.8 Changes . Since December 31, 2003, except as disclosed in any Exchange Act
Filing or in any Schedule to this Agreement or to any of the Related Agreements,
there has not been:
 
(a) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(b) any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;
 
(c) any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;
 
6

--------------------------------------------------------------------------------


 
(d) any damage, destruction or loss, whether or not covered by insurance, has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;
 
(e) any waiver by the Company or any of its Subsidiaries of a valuable right or
of a material debt owed to it;
 
(f) any direct or indirect loans made by the Company or any of its Subsidiaries
to any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;
 
(g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;
 
(h) any declaration or payment of any dividend or other distribution of the
assets of the Company or any of its Subsidiaries;
 
(i) any labor organization activity related to the Company or any of its
Subsidiaries;
 
(j) any debt, obligation or liability incurred, assumed or guaranteed by the
Company or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;
 
(k) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by the Company or any of its
Subsidiaries;
 
(l) any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
(m) any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or
 
(n) any arrangement or commitment by the Company or any of its Subsidiaries to
do any of the acts described in subsection (a) through (m) above.
 
4.9 Title to Properties and Assets; Liens, Etc.  Except as set forth on Schedule
4.9, each of the Company and each of its Subsidiaries has good and marketable
title to its properties and assets, and good title to its leasehold estates, in
each case subject to no mortgage, pledge, lien, lease, encumbrance or charge,
other than:
 
(a) those resulting from taxes which have not yet become delinquent;
 
7

--------------------------------------------------------------------------------


 
(b) minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company or any of its Subsidiaries; and
 
(c) those that have otherwise arisen in the ordinary course of business.
 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.
 
4.10 Intellectual Property . Except as set forth on Schedule 4.10:
 
(a) Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and to the Company’s
knowledge, as presently proposed to be conducted (the "Intellectual Property"),
without any known infringement of the rights of others. There are no outstanding
options, licenses or agreements of any kind relating to the foregoing
proprietary rights, nor is the Company or any of its Subsidiaries bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of "off the shelf" or standard products.
 
(b) Neither the Company nor any of its Subsidiaries has received any
communications alleging that the Company or any of its Subsidiaries has violated
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity, nor is the
Company or any of its Subsidiaries aware of any basis therefor.
 
(c) The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.
 
4.11 Compliance with Other Instruments . Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) of any provision of any indebtedness, mortgage, indenture,
contract, agreement or instrument to which it is party or by which it is bound
(other than with respect to its indebtedness to Comerica Bank, which is to be
repaid at Closing) or of any judgment, decree, order or writ, which violation or
default, in the case of this clause (y), has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. The execution, delivery and performance of and compliance with this
Agreement and the Related Agreements to which it is a party, and the issuance
and sale of the Note by the Company and the other Securities by the Company each
pursuant hereto and thereto, will not, with or without the passage of time or
giving of notice, result in any such material violation, or be in conflict with
or constitute a default under any such term or provision, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or any of its Subsidiaries or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties.
 
8

--------------------------------------------------------------------------------


 
4.12 Litigation . Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to the Company's
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing. Neither the Company nor any of its Subsidiaries is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.
 
4.13 Tax Returns and Payments . Each of the Company and each of its Subsidiaries
has filed all tax returns (federal, state and local) required to be filed by it.
All taxes shown to be due and payable on such returns, any assessments imposed,
and all other taxes due and payable by the Company or any of its Subsidiaries on
or before the Closing, have been paid or will be paid prior to the time they
become delinquent. Except as set forth on Schedule 4.13, neither the Company nor
any of its Subsidiaries has been advised:
 
(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
(b) of any deficiency in assessment or proposed judgment to its federal, state
or other taxes.
 
The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.
 
4.14 Employees . Except as set forth on Schedule 4.14, neither the Company nor
any of its Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to the
Company's knowledge, threatened with respect to the Company or any of its
Subsidiaries. Except as disclosed in the Exchange Act Filings or on Schedule
4.14, neither the Company nor any of its Subsidiaries is a party to or bound by
any currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. To the Company's knowledge, no employee
of the Company or any of its Subsidiaries, nor any consultant with whom the
Company or any of its Subsidiaries has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company or any of its Subsidiaries because of the nature of
the business to be conducted by the Company or any of its Subsidiaries; and to
the Company's knowledge the continued employment by the Company or any of its
Subsidiaries of its present employees, and the performance of the Company's and
its Subsidiaries’ contracts with its independent contractors, will not result in
any such violation. Neither the Company nor any of its Subsidiaries is aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries has received any notice alleging that
any such violation has occurred. Except for employees who have a current
effective employment agreement with the Company or any of its Subsidiaries, no
employee of the Company or any of its Subsidiaries has been granted the right to
continued employment by the Company or any of its Subsidiaries or to any
material compensation following termination of employment with the Company or
any of its Subsidiaries. Except as set forth on Schedule 4.14, the Company is
not aware that any officer, key employee or group of employees intends to
terminate his, her or their employment with the Company or any of its
Subsidiaries, nor does the Company or any of its Subsidiaries have a present
intention to terminate the employment of any officer, key employee or group of
employees.
 
9

--------------------------------------------------------------------------------


 
4.15 Registration Rights and Voting Rights . Except as set forth on Schedule
4.15 and except as disclosed in Exchange Act Filings, neither the Company nor
any of its Subsidiaries is presently under any obligation, and neither the
Company nor any of its Subsidiaries has granted any rights, to register any of
the Company's or its Subsidiaries’ presently outstanding securities or any of
its securities that may hereafter be issued. Except as set forth on Schedule
4.15 and except as disclosed in Exchange Act Filings, to the Company's
knowledge, no stockholder of the Company or any of its Subsidiaries has entered
into any agreement with respect to the voting of equity securities of the
Company or any of its Subsidiaries.
 
4.16 Compliance with Laws; Permits . Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any other
Related Agreement and the issuance of any of the Securities, except such as has
been duly and validly obtained or filed, or with respect to any filings that
must be made after the Closing, as will be filed in a timely manner. Each of the
Company and its Subsidiaries has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


 
4.17 Environmental and Safety Laws . Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company's knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries. For the purposes of
the preceding sentence, "Hazardous Materials" shall mean:
 
(a) materials which are listed or otherwise defined as "hazardous" or "toxic"
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or
 
(b) any petroleum products or nuclear materials.
 
4.18 Valid Offering . Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the "Securities Act"), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
 
4.19 Full Disclosure . Each of the Company and each of its Subsidiaries has
provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Note and Warrant, including all
information the Company and its Subsidiaries believe is reasonably necessary to
make such investment decision. Neither this Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto nor any other document delivered
by the Company or any of its Subsidiaries to Purchaser or its attorneys or
agents in connection herewith or therewith or with the transactions contemplated
hereby or thereby, contain any untrue statement of a material fact nor omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances in which they are made, not
misleading. Any financial projections and other estimates provided to the
Purchaser by the Company or any of its Subsidiaries were based on the Company's
and its Subsidiaries’ experience in the industry and on assumptions of fact and
opinion as to future events which the Company or any of its Subsidiaries, at the
date of the issuance of such projections or estimates, believed to be
reasonable.
 
4.20 Insurance . Each of the Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.
 
4.21 SEC Reports . Except as set forth on Schedule 4.21, the Company has filed
all proxy statements, reports and other documents required to be filed by it
under the Securities Exchange Act 1934, as amended (the “Exchange Act”). The
Company has furnished the Purchaser with copies of: (i) its Annual Reports on
Form 10-KSB for its fiscal year ended December 31, 2003; (ii) its Quarterly
Report on Form 10-QSB for its fiscal quarter ended March 31, 2003; (iii) the
Form 8-K filings which it has made during the fiscal year ending December 3,
2004 to date; and (iv) the Definitive Information Statement on Schedule 14C
filed with the SEC on March 22, 2004 (collectively, the "SEC Reports"). Except
as set forth on Schedule 4.21, each SEC Report was, at the time of its filing,
in substantial compliance with the requirements of its respective form and none
of the SEC Reports, nor the financial statements (and the notes thereto)
included in the SEC Reports, as of their respective filing dates, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
11

--------------------------------------------------------------------------------


 
4.22 No Integrated Offering . Neither the Company, nor any of its Subsidiaries
or affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.
 
4.23 Stop Transfer . The Securities are restricted securities as of the date of
this Agreement. Neither the Company nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
 
4.24 Dilution. The Company specifically acknowledges that its obligation to
issue the shares of Common Stock upon conversion of the Note and exercise of the
Warrant is binding upon the Company and enforceable regardless of the dilution
such issuance may have on the ownership interests of other shareholders of the
Company.
 
4.25 Patriot Act. The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
and is not owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and agrees that: (i) none of the cash or property that the Company or
any of its Subsidiaries will pay or will contribute to the Purchaser has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company or any of
its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations in this Section
ceases to be true and accurate regarding the Company or any of its Subsidiaries.
The Company agrees to provide the Purchaser any additional information regarding
the Company or any of its Subsidiaries that the Purchaser deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. The Company understands and agrees that if at
any time it is discovered that any of the foregoing representations in this
Section are incorrect, or if otherwise required by applicable law or regulation
related to money laundering similar activities, the Purchaser may undertake
appropriate actions to ensure compliance with applicable law or regulation,
including but not limited to segregation and/or redemption of the Purchaser’s
investment in the Company. The Company further understands that the Purchaser
may release confidential information about the Company and its Subsidiaries and,
if applicable, any underlying beneficial owners, to proper authorities if the
Purchaser, in its sole discretion, determines that it is in the best interests
of the Purchaser in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.
 
12

--------------------------------------------------------------------------------


 
4.26  The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full conversion of the Warrant and the
Note issued hereunder.
 
4.27 The Common Stock of the Company is, as of the date hereof, traded on the
Pink Sheets and satisfies all requirements for the continuation of such trading.
The Company has not received any notice that its Common Stock will be ineligible
to be traded on the Pink Sheets or that the Common Stock does not meet all
requirements for the continuation of such trading. The Company hereby certifies
that as of the date hereof it meets or exceeds all eligibility requirements to
have its shares listed for trading on the NASD Over the Counter Bulletin Board
(“OTCBB”) and shall secure the listing of its Common Stock on the OTCBB within
60 days from the date hereof. The Company hereby certifies that as of the date
hereof it meets or exceeds all eligibility requirements to have its shares
listed for trading on the NASD Over the Counter Bulletin Board (“OTCBB”) and
shall secure the listing of its Common Stock on the OTCBB no later than December
31, 2004.
 
5. Representations and Warranties of the Purchaser . The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):
 
5.1 No Shorting . Neither the Purchaser nor any of its affiliates or investment
partners has engaged in "short sales" of the Company's Common Stock, and neither
the Purchaser nor any of its affiliates will, or cause any person or entity,
directly or indirectly, to, engage in "short sales" of the Company's Common
Stock as long as the Note shall be outstanding.
 
13

--------------------------------------------------------------------------------


 
5.2 Requisite Power and Authority . The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on Purchaser's part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
Purchaser, enforceable in accordance with their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors' rights;
and
 
(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.
 
5.3 Investment Representations . Purchaser understands that the Securities are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon Purchaser's representations contained in
the Agreement, including, without limitation, that the Purchaser is an
"accredited investor" within the meaning of Regulation D under the Securities
Act of 1933, as amended (the "Securities Act"). The Purchaser confirms that it
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Note and the Warrant to be purchased by it under this Agreement and the
Warrant Shares acquired by it upon the conversion of the Note and the exercise
of the Warrant, respectively. The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company's and its Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Note, the Warrant and the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.
 
5.4 Purchaser Bears Economic Risk . The Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
until the Securities are sold pursuant to: (i) an effective registration
statement under the Securities Act; or (ii) an exemption from registration is
available with respect to such sale.
 
5.5 Acquisition for Own Account . The Purchaser is acquiring the Note and
Warrant and the Warrant Shares for the Purchaser's own account for investment
only, and not as a nominee or agent and not with a view towards or for resale in
connection with their distribution.
 
5.6 Purchaser Can Protect Its Interest . The Purchaser represents that by reason
of its, or of its management's, business and financial experience, the Purchaser
has the capacity to evaluate the merits and risks of its investment in the Note,
the Warrant and the Securities and to protect its own interests in connection
with the transactions contemplated in this Agreement and the Related Agreements.
Further, Purchaser is aware of no publication of any advertisement in connection
with the transactions contemplated in the Agreement or the Related Agreements.
 
14

--------------------------------------------------------------------------------


 
5.7 Accredited Investor . Purchaser represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.
 
5.8 Legends .
 
(a) The Warrant Shares, if not issued by DWAC system (as hereinafter defined),
shall bear a legend which shall be in substantially the following form until
such shares are covered by an effective registration statement filed with the
SEC:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO GVI
SECURITY SOLUTIONS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED."
 
(b) The Warrant shall bear substantially the following legend:
 
"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO GVI
SECURITY SOLUTIONS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED."
 
6. Covenants of the Company . The Company covenants and agrees with the
Purchaser as follows:
 
6.1 Stop-Orders . The Company will advise the Purchaser, promptly after it
receives notice of issuance by the Securities and Exchange Commission (the
"SEC"), any state securities commission or any other regulatory authority of any
stop order or of any order preventing or suspending any offering of any
securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.
 
6.2 Listing . The Common Stock of the Company is, as of the date hereof, traded
on the Pink Sheets and satisfies all requirements for the continuation of such
trading. The Company has not received any notice that its common stock will be
ineligible to be traded on the Pink Sheets or that the Common Stock does not
meet all requirements for the continuation of such trading. The Company hereby
certifies that as of the date hereof it meets or exceeds all eligibility
requirements to have its shares listed for trading on the NASD Over the Counter
Bulletin Board (“OTCBB”) and shall secure the listing of its Common Stock on the
NASD Over the Counter Bulletin Board (“OTCBB”) within 60 days from the date
hereof. The Company hereby certifies that as of the date hereof it meets or
exceeds all eligibility requirements to have its shares listed for trading on
the NASD Over the Counter Bulletin Board (“OTCBB”) and shall secure the listing
of its Common Stock on the OTCBB no later than December 31, 2004.
 
15

--------------------------------------------------------------------------------


 
6.3 Market Regulations . To the extent applicable, the Company shall notify the
SEC, NASD and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchaser and promptly provide copies thereof to the
Purchaser.
 
6.4 Reporting Requirements . The Company will timely file with the SEC all
reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination.
 
6.5 Use of Funds . The Company agrees that it will use the proceeds of the sale
of the Note and the Warrant for general working capital purposes and as
otherwise set forth on Schedule 6.5.
 
6.6 Access to Facilities . Each of the Company and each of its Subsidiaries will
permit any representatives designated by the Purchaser (or any successor of the
Purchaser), upon reasonable notice and during normal business hours, at such
person's expense and accompanied by a representative of the Company, to:
 
(a) visit and inspect any of the properties of the Company or any of its
Subsidiaries;
 
(b) examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and
 
(c) discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.
 
Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.
 
6.7 Taxes . Each of the Company and each of its Subsidiaries will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company and/or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto, and provided,
further, that the Company and its Subsidiaries will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.
 
16

--------------------------------------------------------------------------------


 
6.8 Insurance . Each of the Company and its Subsidiaries will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in similar business similarly situated as the
Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company, and each of
its Subsidiaries will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the
Purchaser as security for its obligations hereunder and under the Related
Agreements. At the Company's and each of its Subsidiaries’ joint and several
cost and expense in amounts and with carriers reasonably acceptable to
Purchaser, the Company and each of its Subsidiaries shall (i) keep all its
insurable properties and properties in which it has an interest insured against
the hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to the Company's or the
respective Subsidiary's including business interruption insurance; (ii) maintain
a bond in such amounts as is customary in the case of companies engaged in
businesses similar to the Company's or the respective Subsidiary's insuring
against larceny, embezzlement or other criminal misappropriation of insured's
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of the Company or any of its Subsidiaries
either directly or through governmental authority to draw upon such funds or to
direct generally the disposition of such assets; (iii) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (iv) maintain all such worker's compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which the Company or the respective Subsidiary is engaged in
business; and (v) furnish Purchaser with (x) copies of all policies and evidence
of the maintenance of such policies at least thirty (30) days before any
expiration date, (y) excepting the Company's workers' compensation policy,
endorsements to such policies naming Purchaser as "co-insured" or "additional
insured" and appropriate loss payable endorsements in form and substance
satisfactory to Purchaser, naming Purchaser as loss payee, and (z) evidence that
as to Purchaser the insurance coverage shall not be impaired or invalidated by
any act or neglect of the Company or any Subsidiary and the insurer will provide
Purchaser with at least thirty (30) days notice prior to cancellation. The
Company and each Subsidiary shall instruct the insurance carriers that in the
event of any loss thereunder, the carriers shall make payment for such loss to
the Company and/or the Subsidiary and Purchaser jointly. In the event that as of
the date of receipt of each loss recovery upon any such insurance, the Purchaser
has not declared an event of default with respect to this Agreement or any of
the Related Agreements, then the Company and/or such Subsidiary shall be
permitted to direct the application of such loss recovery proceeds toward
investment in property, plant and equipment that would comprise "Collateral"
secured by Purchaser's security interest pursuant to its security agreement. In
the event that Purchaser has properly declared an Event of Default with respect
to this Agreement or any of the Related Agreements, then all loss recoveries
received by Purchaser upon any such insurance thereafter may be applied to the
obligations of the Company hereunder and under the Related Agreements, in such
order as the Purchaser may determine. Any surplus (following satisfaction of all
Company obligations to Purchaser) shall be paid by Purchaser to the Company or
applied as may be otherwise required by law. Any deficiency thereon shall be
paid by the Company or the Subsidiary, as applicable, to Purchaser, on demand. 
 
17

--------------------------------------------------------------------------------


 
6.9 Intellectual Property . Each of the Company and each of its Subsidiaries
shall maintain in full force and effect its existence, rights and franchises and
all licenses and other rights to use Intellectual Property owned or possessed by
it and reasonably deemed to be necessary to the conduct of its business.
 
6.10 Properties . Each of the Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and each of the Company and
each of its Subsidiaries will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
6.11 Confidentiality . Other than in reports the Company may file with the SEC,
the Company agrees that it will not disclose, and will not include in any public
announcement, the name of the Purchaser, unless expressly agreed to by the
Purchaser or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement. Notwithstanding the
foregoing, the Company may disclose Purchaser's identity and the terms of this
Agreement to its current and prospective debt and equity financing sources.
 
6.12 Required Approvals . For so long as twenty-five percent (25%) of the
principal amount of the Note is outstanding, the Company, without the prior
written consent of the Purchaser, shall not, and shall not permit any of its
Subsidiaries to:
 
(a) directly or indirectly declare or pay any dividends, other than dividends
paid to the Company or any of its wholly-owned Subsidiaries;
 
(b) liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company dissolve, liquidate or merge with any other
person or entity (unless the Company is the surviving entity);
 
(c) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company's or any of its Subsidiaries right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;
 
18

--------------------------------------------------------------------------------


 
(d) materially alter or change the scope of the business of the Company and its
Subsidiaries taken as a whole;
 
(e) (i) create, incur, assume or suffer to exist any indebtedness for borrowed
money (exclusive of trade debt and debt incurred to finance the purchase of
equipment (not in excess of five percent (5%) per annum of the fair market value
of the Company's assets)) whether secured or unsecured, other than (w) the
Company's indebtedness to Purchaser, (x) debt subordinated to the Company’s
indebtedness to Purchaser, (y) indebtedness set forth on Schedule 6.12(e)
attached hereto and made a part hereof and any refinancings or replacements
thereof on terms no less favorable to the Purchaser than the indebtedness being
refinanced or replaced, and (z) any debt incurred in connection with the
purchase of assets in the ordinary course of business, or any refinancings or
replacements thereof on terms no less favorable to the Purchaser than the
indebtedness being refinanced or replaced; (ii) cancel any debt owing to it in
excess of $50,000 in the aggregate during any 12 month period; (iii) assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any obligations of any other Person, except the endorsement of
negotiable instruments by the Company for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e); and
 
(f) create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such Subsidiary
becomes party to the Master Security Agreement and the Subsidiary Guaranty
(either by executing a counterpart thereof or an assumption or joinder agreement
in respect thereof) and, to the extent required by the Purchaser, satisfies each
condition of this Agreement and the Related Agreements as if such Subsidiary
were a Subsidiary on the Closing Date.
 
6.13 Reissuance of Securities . The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.7 above
at such time as:
 
(a) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
 
(b) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
 
The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and broker, if
any.
 
6.14 Opinion . On the Closing Date, the Company will deliver to the Purchaser an
opinion acceptable to the Purchaser from the Company's external legal counsel.
The Company will provide, at the Company's expense, such other legal opinions in
the future as are deemed reasonably necessary by the Purchaser (and acceptable
to the Purchaser) in connection with the issuance of Common Stock upon exercise
of the Warrant.
 
19

--------------------------------------------------------------------------------


 
6.15 Margin Stock. The Company will not permit any of the proceeds of the Note
or the Warrant to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.
 
7. Covenants of the Purchaser . The Purchaser covenants and agrees with the
Company as follows:
 
7.1 Confidentiality . The Purchaser agrees that it will not disclose, and will
not include in any public announcement, the name of the Company, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.
 
7.2 No Short Sales. Neither the Purchaser nor any of its affiliates will, or
cause any person or entity, directly or indirectly, to, engage in "short sales"
of the Company's Common Stock as long as the Note shall be outstanding.
 
7.3 Non-Public Information. The Purchaser agrees not to effect any sales in the
shares of the Company's Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.
 
8. Covenants of the Company and Purchaser Regarding Indemnification .
 
8.1 Company Indemnification . The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser's officers, directors,
agents, affiliates, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which results, arises out of or is based upon: (i) any material
misrepresentation by the Company or any of its Subsidiaries or breach in any
material respect of any warranty by the Company or any of its Subsidiaries in
this Agreement, any other Related Agreement or in any exhibits or schedules
attached hereto or thereto; or (ii) any breach or default in performance by
Company or any of its Subsidiaries of any covenant or undertaking to be
performed by Company or any of its Subsidiaries hereunder in any material
respect, under any other Related Agreement or any other agreement entered into
by the Company and/or any of its Subsidiaries and Purchaser relating hereto or
thereto.
 
8.2 Purchaser's Indemnification . Purchaser agrees to indemnify, hold harmless,
reimburse and defend the Company and each of the Company's officers, directors,
agents, affiliates, control persons and principal shareholders, at all times
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company which results, arises out of or is based upon: (i) any misrepresentation
by Purchaser or breach of any warranty by Purchaser in this Agreement or in any
exhibits or schedules attached hereto or any Related Agreement; or (ii) any
breach or default in performance by Purchaser of any covenant or undertaking to
be performed by Purchaser hereunder, or any other agreement entered into by the
Company and Purchaser relating hereto.
 
20

--------------------------------------------------------------------------------


 


 
9.  [Intentionally Omitted] .
 
10. Registration Rights.
 
10.1 Registration Rights Granted . The Company has granted registration rights
to the Purchaser pursuant to a Registration Rights Agreement dated as of even
date herewith between the Company and the Purchaser.
 
10.2 Offering Restrictions . Except as previously disclosed in the SEC Reports
or in the Exchange Act Filings, or stock or stock options granted to employees
or directors of the Company (these exceptions hereinafter referred to as the
"Excepted Issuances"), neither the Company nor any of its Subsidiaries will
issue any securities with a continuously variable/floating conversion feature
which are or could be (by conversion or registration) free-trading securities
(i.e. common stock subject to a registration statement) prior to the full
repayment of the Note (together with all accrued and unpaid interest and fees
related thereto).
 
11. Miscellaneous .
 
11.1 Governing Law . THIS AGREEMENT AND EACH RELATED AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION BROUGHT BY EITHER PARTY
AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
EACH RELATED AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR
IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. BOTH PARTIES AND THE
INDIVIDUALS EXECUTING THIS AGREEMENT AND THE RELATED AGREEMENTS ON BEHALF OF THE
COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY
JURY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT
DELIVERED IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY RELATED
AGREEMENT.
 
21

--------------------------------------------------------------------------------


 
11.2 Survival . The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby to the extent provided therein. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.
 
11.3 Successors . Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of the
Securities from time to time, other than the holders of Common Stock which has
been sold by the Purchaser pursuant to Rule 144 or an effective registration
statement. Purchaser may not assign its rights hereunder to a competitor of the
Company.
 
11.4 Entire Agreement . This Agreement, the Related Agreements, the exhibits and
schedules hereto and thereto and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.
 
11.5 Severability . In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
11.6 Amendment and Waiver .
 
(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.
 
(b) The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.
 
(c) The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.
 
11.7 Delays or Omissions . It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
22

--------------------------------------------------------------------------------


 
11.8 Notices . All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:
 
(a) upon personal delivery to the party to be notified;
 
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;
 
(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
 
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 
If to the Company, to:
GVI Security Solutions, Inc.
1621 West Crosby
Suite 104
Carrollton, TX 75006
Attention: Nazzareno E. Paciotti, Chief Financial Officer
Facsimile: 972-245 7333
     
with a copy to:
 
Kronish Lieb Weiner & Hellman LLP
1114 Avenue of the Americas
New York, NY 10036
 
Attention: Alison Newman, Esq.
Facsimile: 212-479-6275
   
If to the Purchaser, to:
Laurus Master Fund, Ltd.
c/o Ironshore Corporate Services ltd.
P.O. Box 1234 G.T.
Queensgate House, South Church Street
Grand Cayman, Cayman Islands
Facsimile: 345-949-9877
     
with a copy to:
     
John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile: 212-541-4434



or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.
 
11.9 Attorneys' Fees . In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
23

--------------------------------------------------------------------------------


 
11.10 Titles and Subtitles . The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
11.11 Facsimile Signatures; Counterparts . This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.
 
11.12 Broker's Fees . Except as set forth on Schedule 11.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker's or finder's fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.
 
11.13 Construction . Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement to favor any party against the other.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANY:
 
PURCHASER:
     
GVI SECURITY SOLUTIONS, INC.
 
LAURUS MASTER FUND, LTD.
           
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 

 
25

--------------------------------------------------------------------------------

